December 23, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
              GENESIS PRODUCING COMPANY, L.P., Appellant

NO. 14-13-00743-CV                           V.

     SMITH BIG OIL CORPORATION, TODD M. SMITH AND JAMES A.
                       WHITSON, JR., Appellees
                  ________________________________

       This cause, an appeal from the judgment in favor of appellees, Smith Big Oil
Corporation, Todd M. Smith and James A. Whitson, Jr., signed, July 19, 2013, was
heard on the transcript of the record. We have inspected the record and find that, in
light of appellant Genesis Producing Company, L.P.’s nonsuit of its claims, the
trial court erred by dismissing Genesis Producing Company, L.P.’s claims for
breach of contract, conversion, and declaratory judgment with prejudice. We
therefore order the judgment of the court below REVERSED to the extent that the
judgment dismisses Genesis Producing Company, L.P.’s claims with prejudice,
and RENDER judgment that Genesis Producing Company, L.P.’s claims for
breach of contract, conversion, and declaratory judgment are dismissed without
prejudice.

       We further order that all costs incurred by reason of this appeal be paid by
appellees, Smith Big Oil Corporation, Todd M. Smith and James A. Whitson, Jr.,
jointly and severally.

      We further order this decision certified below for observance.